Citation Nr: 1029542	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to September 1, 2006, for 
the granting of additional compensation based on adding the 
Veteran's spouse to his VA compensation award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that 
decision, the RO increased the Veteran's disability award based 
on his entitlement to additional benefits due him as a Veteran 
with a spouse.  The RO made the increase effective September 1, 
2006, and the Veteran appealed, contending that he is entitled to 
an earlier effective date for the increase in benefits.

The Veteran requested a Travel Board hearing and one was 
scheduled, but he failed to appear.  The Veteran has not 
suggested there was good cause for his failure to report, nor has 
he requested an additional hearing.  Thus, the Veteran's request 
for a Travel Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).


FINDINGS OF FACT

1.  In May 2002, the Veteran was granted entitlement to service 
connection for right knee arthritis with a 10 percent rating, 
increasing his overall disability rating to 30 percent, and thus 
rendering him eligible for additional compensation for dependents 
based on his spouse.

2.  The RO notified the Veteran that its information about his 
dependents was not current and that it could not pay additional 
benefits unless he provided this information by filling out the 
enclosed Declaration of Status of Dependents (VA Form 21-686c).

3.  The Veteran did not return the completed Form 21-686c until 
August 8, 2006, and VA began paying him the additional benefits 
on the first day of the following month.


CONCLUSION OF LAW

An effective date prior to September 1, 1006 is precluded as a 
matter of law.  38 U.S.C.A. §§ 1115(2), 5110(f) (West 2002); 
38 C.F.R. § 3.31 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law. See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case. As discussed below, the facts are not 
in dispute; instead, resolution of the claim is wholly dependent 
on interpretation of the applicable laws pertaining to the 
effective dates of awards of additional compensation on account 
of dependents.  The VCAA is therefore inapplicable and need not 
be considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The facts of the case are not in dispute.  The Veteran was first 
granted entitlement to service connection for residuals 
arthrotomy, right knee with synovitis in August 1967, and 
assigned a 20 percent rating for this disability.  While that 
claim was pending, he submitted his marriage certificate to the 
RO.  The Veteran applied for an increased rating for this 
disability on November 16, 2001.  In a May 2002 rating decision, 
the RO denied the increased rating claim, but granted service 
connection for right knee arthritis secondary to the service 
connected right knee arthrotomy residuals, and assigned a 10 
percent rating for this disability, effective the November 16, 
2001 date of claim, resulting in a combined 30 percent rating 
effective that date.

The RO's May 2002 letter notifying the Veteran of its May 2002 
decision states: "The information you sent us about your 
dependents is not current.  Before we can pay additional benefits 
for your dependent(s), send us the following: VA Form 21-686c, 
'Declaration of Status of Dependents.'  Please fill out every 
blank on the form which applies to you."

The next communication by or on behalf of the Veteran was an 
August 3, 2006 letter from his representative, received August 8, 
2006, with attached material as "a claim for benefits 
administered by the Department of Veterans Affairs."  These 
documents included the completed VA Form 21-686c and a copy of 
his marriage certificate.  The RO began paying additional 
benefits the first day of the month following receipt of the VA 
Form 21-686c, September 1, 2006.  See 38 C.F.R. § 3.31 (the 
earliest date for commencement of payment of an additional award 
of compensation for a dependent spouse is the first day of the 
month following the effective date).  The Veteran filed a notice 
of disagreement with this decision, and he and his representative 
contend that the effective date of the additional benefits should 
be the November 16, 2001 date of the claim for increase, because 
he had previously submitted documentation of his marriage and he 
is still married to the same spouse.  The RO denied the claim for 
an earlier effective date because of the Veteran's failure to 
return the completed Form 21-686c within one year.

The Board acknowledges the Veteran's argument that the claims 
file already contained the relevant information indicating that 
the Veteran had a spouse and was thus entitled to additional 
benefits.  In other words, according to the Veteran, rather than 
requesting additional information from the Veteran, the RO should 
have assumed that he was still married to the same spouse in the 
absence of information indicating otherwise.  However, in the 
circumstances of this case, the plain language of the relevant 
statutes requires the Board to deny the claim.

38 U.S.C.A. § 1115 provides for additional compensation  for 
dependents of veterans who are rated "not less than 30 percent 
disabled" based on the number of dependents, including when a 
veteran has a spouse but no child.  See 38 U.S.C.A. § 1115(a)(A), 
(2).  38 U.S.C.A. § 5110(f) provides that an award of additional 
compensation on account of dependents based on meeting the 
percentage requirements under the law (i.e., 38 U.S.C.A. § 1115) 
"shall be payable from the effective date of such rating; but 
only if proof of dependents is received within one year from the 
date of notification of such rating action."  These statutes 
address the precise situation in this case.  The Veteran first 
became eligible for an award of additional compensation on 
account of dependents pursuant to 38 U.S.C.A. § 1115 on November 
16, 2001, the effective date of the grant of service connection 
for right knee arthritis and assignment of a 10 percent rating 
for this disability, which increased his overall disability 
rating to 30 percent effective that same date.  38 U.S.C.A. § 
5110(f) provides that such additional compensation is payable 
only if proof of dependents is received within one year from the 
date of notification the rating action.  The notification of the 
rating action was in May 2002, proof of dependent was not 
received within one year of this date, and the Veteran does not 
argue otherwise.  Rather, he argues that VA already had this 
proof.  However, the statute specifically provides that proof of 
dependents must be received within one year.  The only proof of 
the Veteran's dependent, his spouse, was received in June 1967 
and August 2006, neither of which is within the one year from 
notification required by the statute.  There is thus no basis 
under the applicable law for an effective date earlier than 
September 1, 2006, the first day of the month after VA received 
the required proof of dependents.

The Veteran does not argue that he was not on notice that he had 
to provide current information with regard to dependents in order 
to be eligible for additional benefits based on them, and the 
record does not so indicate.  Rather, the May 2002 notification 
letter specifically informed the Veteran that he would not be 
paid additional benefits based on dependents unless he filled out 
and returned the enclosed form.  Thus, the Veteran was on notice 
that the information already in the claims file was not a basis 
for additional benefits and that additional action on his part 
was required before such benefits could be paid.

Finally, the Board notes that its decision herein is consistent 
with the Court's recent decision in Sharp v. Shinseki, 23 Vet. 
App. 267 (2009).  There, the Court addressed whether 38 U.S.C.A. 
§ 5110(f)  limits the retroactive award for an effective date to 
the first rating decision that qualifies a veteran for additional 
dependency compensation.  Construing the statute in the light 
most favorable to the veteran to find no such limitation, the 
Court held that "the effective date for additional compensation 
for dependents shall be the same as the date of the rating 
decision giving rise to such entitlement, irrespective of any 
previous grant of section 1115 benefits, if proof of dependents 
is submitted within one year of notice of the rating action." 
(emphasis added).  Id. at 266.  Thus, the Court in Sharp read the 
statutes to allow an effective date for additional compensation 
to dependents to be the date of the rating decision giving rise 
to such entitlement only if the veteran submitted proof of 
dependent within one year of notification of the statute.

As the Board has interpreted the applicable statutes to preclude 
an earlier effective date for the granting of additional benefits 
on account of adding the Veteran's spouse to his VA compensation 
award, based on facts as to which there is no dispute, and the 
Court has interpreted these statutes similarly, the Board is 
bound to deny the claim.  See 38 C.F.R. §§ 19.5, 20.101(a) (2009) 
(Board bound by applicable statutes).


ORDER


Entitlement to an effective date prior to September 1, 2006, for 
the granting of additional compensation based on adding the 
Veteran's spouse to his VA compensation award, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


